BIJUR, J.
Defendant ordered a suit of clothes to be made for him by plaintiff. Subsequently he telephoned plaintiff to ship them to him at Long Beach, without designating any carrier.. Plaintiff delivered the clothes to a carrier for shipment to Long Beach, but they appear to have been lost. Defendant is liable for the goods, not only on general principles of law, but under Sales Law, § 127, subd. 1. It is quite clear from the evidence that this case does not fall within the exception contained in section 100, rule 5.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.